Citation Nr: 1548840	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Entitlement to service connection for residuals of throat cancer, to include as due to exposure to contaminated water and environmental hazards at Camp Pendleton, California.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for residuals of throat cancer, to include as due to exposure to contaminated water and environmental hazards at Camp Pendleton, California, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left elbow disability was not manifested during his active service or for many years thereafter, and is not shown to be causally or etiologically related to his active service.



CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim of entitlement to service connection for a left elbow disability.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in an October 2011 letter, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Board notes that a portion of the Veteran's STRs were unavailable.  The RO made a formal finding regarding the unavailability of these records and informed the Veteran in a December 2011 letter.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

In July 2015, the Veteran testified at a Board hearing.  Neither the Veteran 
nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103.

The Veteran was afforded a VA examination in January 2014.  As the examination included a review of the pertinent medical history, clinical findings, diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a left elbow disability is thus ready to be considered on the merits.

II.  Service Connection 

The Veteran contends that his current disability is the result of breaking a glass window in service with his left elbow.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of active service, establishes that the disease was incurred during the active service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In October 1975, the Veteran was admitted to the Naval Regional Medical Center in Camp Pendleton, California.  An X-ray of the left elbow showed two pieces of glass in the subcutaneous tissues, one superficial and one deep.  He was admitted for excision.  An incision was made over an old scar and the glass was extracted.  The wound was closed in a subcuticular fashion.  The Board notes that a separation examination is not included in the record.

In January 2014, the Veteran underwent a VA examination to determine the nature and etiology of his claimed left elbow disability.  The VA examiner diagnosed mild tendinosis of the left biceps and mild lateral epicondylitis of the left elbow.  The Veteran reported that the pain in his left elbow had gotten progressively worse since shards of glass were removed in service.  After performing the indicated clinical testing, the VA examiner found that there were no scars associated with the Veteran's current left elbow disability or degenerative or traumatic arthritis.  He opined that the Veteran's current left elbow disabilities were less likely than not related to his active service.  He elaborated that the STRs confirmed excision of glass fragments from the left elbow.  However, there were no notes found to indicate chronic, ongoing sequelae resulting from the injury.  The current tendinosis and epicondylitis were likely due to wear and tear over time since his discharge.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

The Board finds that the Veteran is competent and credible to report elbow pain.  However, the Board finds that the January 2014 VA examiner's opinion is more probative regarding the issue of entitlement to service connection for a left elbow disability as it was based upon the VA examiner's medical expertise, an examination, and consideration of the Veteran's lay statements.

The Veteran testified that Dr. R. at the VA Medical Center told him that his left elbow disability was related to service.  However, the Veteran's VA treatment records do not include an opinion from Dr. R. regarding the etiology of the Veteran's left elbow disability.  The Board notes that the Veteran requested a primary care provider other than Dr. R. in September 2011.  The Board finds that the Veteran's testimony is outweighed by the January 2014 VA examiner's opinion, as the Veteran's testimony is based on a conversation that transpired years ago that is not supported by a review of his treatment records.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to for a left elbow disability is not warranted.



ORDER

Service connection for a left elbow disability is denied.


REMAND

The Veteran contends that his residuals of throat cancer were due to exposure to contaminated water and environmental hazards at Camp Pendleton, California.  In July 2015, the AOJ received a letter from Dr. A.C.  She stated that it was possible that the Veteran was exposed to human carcinogens and that it was also possible that this exposure was related to his throat cancer.  This opinion is inconclusive as it states that it was "possible" the Veteran's residuals of throat cancer were related to exposure to environmental carcinogens.  Dr. A.C.'s opinion is not adequate to support the Veteran's claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of the residuals of his throat cancer.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology the residuals of his throat cancer.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his residuals of throat cancer.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's residuals of throat cancer were incurred during active service.  

In rendering the opinion, the examiner is asked to consider the July 2015 opinion from Dr. A.C.
	
The examiner is asked to provide a rationale for the opinions rendered.  
2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


